Name: Commission Regulation (EEC) No 1601/89 of 8 June 1989 fixing, for the 1989/90 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: distributive trades;  beverages and sugar;  foodstuff;  prices
 Date Published: nan

 9 . 6. 89 Official Journal of the European Communities No L 157/17 COMMISSION REGULATION (EEC) No 1601/89 of 8 June 1989 fixing, for the 1989/90 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1789/91 provides for the reimbursement of the pecuniary advantage included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas, in order to determine that pecuniary advantage, Commission Regulation (EEC) No 189/77 of 28 January 1977 laying down detailed rules for the application of the system of minimum stocks in the sugar sector (4), as amended by Regulation (EEC) No 1920/81 (*), provides for a flat-rate amount to be fixed for each marketing year ; Article 1 For the 1989/90 marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be ECU 0,162 per 100 kilograms of sugar expressed as white sugar. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1989 . For the Commission Ray MAC SHARRY - Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 , (3) OJ No L 177, 1 . 7 . 1981 , p. 39 . (4) OJ No L 25, 29. 1 . 1977, p. 27 . (Ã  OJ No L 189, 11 . 7 . 1981 , p. 23 .